MEMORANDUM **
James Dale Midwell appeals from the lifetime period of supervised release imposed following his guilty-plea conviction for possession of child pornography, in violation of 18 U.S.C. § 2252(A)(a)(5)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Midwell contends that the district court procedurally erred by failing to consider all of the 18 U.S.C. § 3553(a) sentencing factors and that a lifetime term of supervised release is substantively unreasonable. The district did not procedurally err. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.2008) (en banc). The lifetime term of supervised release is not substantively unreasonable in light of the totality of the circumstances. See United States v. Daniels, 541 F.3d 915, 922-24 (9th Cir.2008); see also Carty, 520 F.3d at 993.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.